





EXHIBIT 10.1




EMPLOYEE AGREEMENT




THIS EMPLOYEE AGREEMENT made as of August 15, 2013, by and between SMTP, Inc., a
Delaware corporation (the “Company”), whose principal executive office is
located at 100 Innovative Way, Nashua, NH 03062; and Edward Lawton (“Employee”).
 




WHEREAS, the Company wishes to procure the services of Employee under the terms
and conditions set forth and Employee wishes to be employed on these terms and
conditions.




WHEREAS, the parties to this Employee Agreement wish to enter into a written
expression of their relationship as Employer and Employee.




THEREFORE, in consideration of the agreements contained in this Employee
Agreement, the parties, intending to be legally bound, agree as follows:




ARTICLE 1

Employment




1.1. Employment. The Company agrees to employ Employee, and Employee accepts
employment with the Company, on and subject to the terms and conditions set
forth in this Employee Agreement.




1.2. Term. Subject to the provisions of Article 9 of this Employee Agreement,
the Company employs the Employee pursuant to this Employee Agreement as an
employee at-will effective as of September 3, 2013 and Employee’s employment may
be terminated by the Company at any time.




ARTICLE 2

Duties




2.1. Position and Duties. The Company agrees to employ Employee to act as its
Chief Financial Officer Employee shall be responsible for performing the duties
as described in Appendix A attached hereto and made a part hereof. Employee
agrees that he will serve the Company faithfully and to the best of his ability
during the term of employment, under the direction of the Chief Executive
Officer of the Company, with additional reporting responsibilities directly to
the Company’s Board of Directors. The Company and Employee may jointly from time
to time to change the nature of Employee’s duties and job title.




2.2. Time Devoted to Work.  Employee agrees that he will devote all of the
necessary business time, attention, and energies, as well as Employee’s best
talents and abilities to the business of the Company in accordance with the
Company’s instructions and directions. Employee may engage in other business
activities unrelated to the Company during the term of this Employee Agreement
so long as such other business activities do not interfere with the terms and
conditions of this Employee Agreement.













--------------------------------------------------------------------------------







ARTICLE 3

Place of Employment




3.1. Place of Employment.   Employee shall perform his duties under this
Employee Agreement at 100 Innovative Way, Nashua, NH 03062.




ARTICLE 4

Compensation of Employee




4.1. Base Compensation.  For all services rendered by Employee under this
Employee Agreement, the Company agrees to pay Employee the rate of $165,000 per
year (the “base salary”), which shall be payable to Employee not less frequently
than bi-monthly, or as is consistent with the Company’s practice for its other
employees.  




4.2. Other Compensation.  Employee shall receive other compensation as more
fully described on Appendix B, attached hereto and made a part hereof.




4.3. Withholding. All amounts due from the Company to the Employee hereunder
shall be paid to the Employee net of all taxes and other amounts which the
Company is required to withhold by law.




4.4. Reimbursement for Business Expenses.  Subject to the approval of the
Company, the Company shall promptly pay or reimburse Employee for all reasonable
business expenses incurred by Employee in performing Employee’s duties and
obligations under this Employee Agreement, but only if Employee properly
accounts for expenses in accordance with the Company’s policies.




ARTICLE 5

Vacations and Other Paid Absences




5.1. Vacation Days.  Employee shall be entitled to three (3) weeks of paid
vacation. However, to maintain a consistent level of support for customers and
critical functions, vacations for certain personnel may be limited at certain
times of year, and concurrent vacations within each department may be similarly
limited for the purpose of maintaining continuity of coverage.




5.2. Holidays.   Employee shall be entitled to the same paid holidays as
authorized by the Company for its other employees, which is presently ten (10)
paid holidays annually.




5.3. Sick Days and Personal Absence Days.  Employee shall be entitled to the
same number of paid sick days and personal absence days as authorized by the
Company for its other employees.
































--------------------------------------------------------------------------------







ARTICLE 6

Obsolete and Intentionally Omitted




ARTICLE 7

Fringe Benefits




Employee shall be entitled to participate in and receive benefits from all of
the Company’s employee benefit plans that are now, or in the future may be,
maintained by the Company for its employees, including, without limitation, the
Company’s health insurance plan. No amounts paid to Employee from an employee
benefit plan shall count as compensation due Employee as base salary or other
compensation.  Nothing in this Employee Agreement shall prohibit the Company
from modifying or terminating any of its employee benefit plans in a manner that
does not discriminate between Employee and other Company employees.




ARTICLE 8

Maintenance of Liability Insurance; Indemnification




8.1. Maintenance of Liability Insurance. So long as Employee shall serve as an
executive officer of the Company pursuant to this Employee Agreement, the
Company shall obtain and maintain in full force and effect a policy of director
and officer liability insurance of at least $3M from an established and
reputable insurer. In all policies of such insurance, Employee shall be named as
an insured in such manner as to provide Employee the same rights and benefits as
are accorded to the most favorably insured of the Company’s officers or
directors.




8.2. Indemnification. In addition to the insurance coverage described above and
the indemnification protection set forth in Article IX of the Company’s Bylaws,
the Company shall indemnify Employee to the fullest extent permitted by
applicable law if he is made, or threatened to be made, a party to an action or
proceeding, whether civil, criminal, administrative or investigative (each a
“Proceeding”), by reason of the fact that Employee is or was an officer,
director, or employee of the Company or any of its affiliates, against all
“Expenses” (as defined below) resulting from or related to such Proceeding, or
any appeal thereof.  Any such indemnification pursuant to this Article 8 shall
continue as to Employee even if Employee has ceased to be an executive, officer,
director or employee of the Company and/or any of its affiliates, and shall
inure to the benefit of Employee’s heirs, executors and administrators.
 Expenses incurred by Employee in connection with any indemnification-eligible
Proceeding shall be paid by the Company in advance upon request of Employee that
the Company pay such Expenses, (a) after receipt by the Company of a written
request from Employee for such advance, together with documentation reasonably
acceptable to the Board, and (b) subject to an undertaking by Employee to pay
back any advanced amounts for which it is later determined that Employee was not
entitled to indemnification as described herein.  Employee shall be entitled to
select his own counsel in connection with any indemnification-eligible
Proceeding. Notwithstanding the foregoing provisions of this Article 8 to the
contrary, the Company shall have no obligation to indemnify Employee or advance
Expenses to Employee (i) in connection with any claim or proceeding between
Employee and the Company (unless approved by the Board), or (ii) if Employee’s
actions or omissions giving rise to his status as a party to a










--------------------------------------------------------------------------------







Proceeding involve intentional or willful misconduct or malfeasance on the part
of Employee in connection with the performance of his job.  




For purposes of this Article 8, the term “Expenses” means any damages, losses,
judgments, liabilities, fines, penalties, excise taxes, settlements, costs,
reasonable attorneys’ fees, accountants’ fees, expert fees, and disbursements
and costs of attorneys, experts and accountants.




ARTICLE 9

Termination of Employment




9.1. Termination of Employment. Employee’s employment hereunder shall
automatically terminate upon (i) his death; (ii) Employee voluntarily leaving
the employ of the Company; (iii) at the Company’s sole discretion, for any
reason, with or without cause.




9.2. Payments on Termination. In the event that Employee’s employment under this
agreement is terminated for any reason, Company shall promptly pay Employee any
amounts due to Employee under this agreement, including any salary accrued
through the date of termination, and reimbursement for business related expenses
during the period of Employee’s employment, providing that such expenses are
submitted in accordance with Company policies, but such payments shall be in
full satisfaction of all Company’s obligations to Employee.




ARTICLE 10

Confidential Information




10.1.  Disclosures While Employed by the Company.  Employee acknowledges that,
in performing duties on behalf of the Company prior to this Employee Agreement,
and in performing the duties required by this Employee Agreement, Employee has
made use of, acquired, and added to, and will be making use of, acquiring and
adding to the confidential and proprietary information of the Company and/or
those persons or entities directly or indirectly controlling or controlled by,
or under direct or indirect common control with, the Company (each an
“Affiliate” and collectively, the “Affiliates”), which (i) is of a special
nature and value, (ii) is not public information or is not generally known or
available to the Company’s and/or the Affiliates’ competitors, (iii) is known
only by the Company and/or the Affiliates and those of their respective
employees, independent contractors, consultants, suppliers, customers or agents
to whom such data and information must be confided in order to apply it to the
uses intended, and (iv) relates to matters such as, but not limited to, the
Company’s and the Affiliates’ respective methods of operation, internal
structure, financial affairs, programs, software, equipment and techniques,
existing and contemplated facilities, products and services, know-how,
inventions, systems, devices (whether or not patentable), methods, ideas,
procedures, manuals, confidential studies and reports, lists of suppliers and
customers and prospective suppliers and customers, financial information and
practices, plans, pricing, selling techniques, sales and marketing programs and
methods, names, addresses and telephone numbers of the Company’s and/or the
Affiliates’ suppliers and customers, credit and financial data of the Company’s
and/or the Affiliates’ suppliers and customers, particular business requirements
of the Company’s and/or the Affiliates’ suppliers and customers, special methods
and processes involved in designing, producing and selling the Company’s and/or
the Affiliates’ products and services, any other information related to the
Company’s and/or the Affiliates’ suppliers and











--------------------------------------------------------------------------------







customers that could be used as a competitive advantage by the Company’s and/or
the Affiliates’ competitors if revealed or disclosed to such competitors or to
persons or entities revealing or disclosing same to such competitors, and all
“trade secrets” (as that term is defined in O.C.G.A.  s. 10-1-761, as amended)
of the Company and/or the Affiliates, all of which, together with any and all
extracts, summaries and photo, electronic or other copies or reproductions, in
whole or in part thereof, stored in whatever medium (including electronic or
magnetic), shall be deemed the Company’s and/or the Affiliates’ exclusive
property, as applicable, and shall be deemed to be “Confidential Information.”
 Employee acknowledges that the Confidential Information has been and will
continue to be of central importance to the business of the Company and the
Affiliates, and that disclosure of it to, or its use by, others could cause
substantial loss to the Company and the Affiliates.  In consideration of
Employee’s employment hereunder, Employee agrees that, at all times during the
term of this Employee Agreement, and (i) with respect to all Confidential
Information constituting “trade secrets,” for so long thereafter as such
Confidential Information continues to constitute “trade secrets” (or for the
period beginning on the last day of the term of this Employee Agreement and
ending five (5) years thereafter, whichever is longer); and (ii) with respect to
all Confidential Information not constituting “trade secrets,” for the period
beginning on the last day of the term of this Employee Agreement and ending five
(5) years thereafter, Employee shall not, directly or indirectly, use, divulge
or disclose to any person or entity, other than those persons or entities
employed or engaged by the Company who or which are authorized to receive such
information, any of such Confidential Information, and Employee shall hold all
of the Confidential Information confidential and inviolate and will not use such
Confidential Information against the best interests of the Company or any of the
Affiliates.




10.2. Disclosures After Employment Terminates; Return of Records.  Employee
acknowledges and agrees that all supplier, customer, employee and contractor
files, contracts, agreements, financial books, records, instruments and
documents, supplier and customer lists, memoranda, data, reports, sales
documentation and literature, software, rolodexes, telephone and address books,
letters, research, listings, and any other instruments, records or documents
relating or pertaining to (i) the customers or suppliers of the Company and/or
any of the Affiliates serviced by or serving the Company, any of the Affiliates
or Employee, (ii) the duties performed hereunder by Employee, or (iii) the
business of the Company and/or any of the Affiliates (collectively, the
“Records”) shall at all times be and remain the exclusive property of the
Company and/or the Affiliates, as applicable.  Upon termination of Employee’s
employment hereunder for any reason whatsoever, Employee shall promptly return
to the Company all Records (whether furnished by the Company or any of the
Affiliates or prepared by Employee), and Employee shall neither make nor retain,
nor allow any third party to make or retain, any photo, electronic or other copy
or other reproduction of any of such Records after such termination.  




10.3 Assignment of Inventions and Works Made for Hire.   Employee hereby
irrevocably assigns and transfers, and agrees to assign and transfer, to the
Company all of Employee’s right, title and interest in and to any and all
Inventions and Works Made for Hire (each as hereinafter defined) made, generated
or conceived by Employee while employed by the Company at any time, whether
alone or with the assistance of others, whether or not made, generated or
conceived during normal business hours, and whether or not his employment with
the Company is hereafter terminated for any reason whatsoever. For purposes of
this Employee Agreement,











--------------------------------------------------------------------------------







“Inventions” shall mean any and all discoveries, improvements, innovations,
ideas, formulae, devices, systems, software programs, processes, products and
any other creations similar thereto which pertain or relate to the Company’s
email delivery system and services or related services.  For purposes of this
Employee Agreement, “Works Made for Hire” shall mean any and all “work made for
hire”, as that term is defined in Section 101 of the United States Copyright
Law, Title 17 of the United States Code, as amended.  Upon the Company’s
request, Employee will promptly execute and sign any and all applications,
assignments, and other documents, and will promptly render all assistance, which
may be reasonably necessary for the Company to obtain patent, copyright or any
other form of intellectual property protection.




ARTICLE 11

Protective Covenants




Employee acknowledges that his specialized skills, abilities and contacts are
important to the success of the Company, and agrees that he shall faithfully and
strictly adhere to the following covenants:




11.1. Non-competition. Employee acknowledges that by reason of the character and
nature of the Company’s business activities and operations, and further by
reason of the scope of the territory in which Employee will perform the services
under this Employee Agreement, in order to protect the Company’s legitimate
business interests it is necessary for Employee to agree not to engage in
certain specified activities in such territory at any time during the term of
this Employment Agreement and for a period of time thereafter.  Therefore, at
all times during the term of this Employee Agreement, and for a period of one
(1) years thereafter, Employee will not, directly or indirectly, within the
Territory (as defined below), (a) for himself, in his capacity as a Competing
Business, (b) as a consultant, manager, supervisor, employee or owner of a
Competing Business (as defined below), or (c) as an independent contractor for a
Competing Business, engage in any business in which Employee provides services
which are the same as or substantially similar to the services Employee is
providing hereunder. “Competing Business” shall mean any person, business or
entity who or which sells, markets or distributes products and/or sells,
furnishes or provides services substantially the same as those sold, marketed,
distributed, furnished or supplied or expected to be sold, marketed,
distributed, furnished or supplied by the Company during the term of this
Employee Agreement, and include, but not be limited to the following entities:
Marketo, Hubspot, Eloqua, Pardot, ExactTarget, SendGrid, Constant Contact, Dyn,
iContact, MailChimp, Responsys, TurboSMTP/SendBlaster, J2 Global (Campaigner).
“Territory” shall mean the (i) the United States of America; (ii) any market
area that the Company conducts its business; or (iii) any contemplated market
area that the Company intends to conduct its business within the following one
(1) year of the date of Employee’s termination. “Contemplated Market Area” shall
mean any market area which the Company has evaluated, is evaluating, or expects
to evaluate and the Company has a reasonable expectation that the Company will
conduct business in such area. Employee agrees that he and the Company may amend
the definition of “Territory” from and after the date hereof to reflect any
significant contraction or expansion of the geographical area in which he
performs the services hereunder.  














--------------------------------------------------------------------------------







11.2 Non-solicitation of Customers. Employee agrees that all customers whose
relationships are managed by Employee, or with whom Employee has contact during
the term of this Employee Agreement, are the Company’s customers, and that all
fees and revenues produced from such relationships or contacts are the exclusive
property of the Company. Employee hereby waives and releases all claims and
rights of ownership to such customer relationships, fees and revenues.
 Furthermore, at all times during the term of this Employee Agreement and for a
period of one (1) year thereafter, Employee will not directly or indirectly, on
his own behalf or on behalf of any person, firm, partnership, association,
corporation, business organization, entity or enterprise, solicit, call upon or
attempt to solicit or call upon, any customer or prospective customer of the
Company, or any representative of any customer or prospective customer of the
Company, with a view to the sale or provision of any product or service
competitive or potentially competitive with any product or service sold or
provided, or under development, by the Company at any time during the shorter in
duration of the term of this Employee Agreement and the last one (1) year
thereof; provided that the restrictions set forth in this sentence shall apply
only to customers or prospective customers of the Company, or representatives of
customers or prospective customers of the Company, with which Employee had
contact at any time during the shorter in duration of the term of this Employee
Agreement and the last one (1) year thereof.




11.3 Non-solicitation of Employees and Independent Contractors.  At all times
during the term of this Employee Agreement and for a period of one (1) year
thereafter, Employee will not directly or indirectly solicit or encourage any
employee or independent contractor of the Company to leave such employment or
engagement with the Company, or directly or indirectly employ or engage in any
capacity any former employee or independent contractor of the Company, unless
such former employee or independent contractor of the Company shall have ceased
to be so employed or engaged by the Company for a period of at least one (1)
year immediately prior to such action by Employee.




ARTICLE 12

Construction




Employee acknowledges and agrees that the covenants and agreements contained in
Sections 10 and 11 of this Employee Agreement are the essence of this Employee
Agreement, and that each of such covenants and agreements is reasonable and
necessary to protect and preserve the interests and business of the Company.
 Employee further acknowledges and agrees that: (i) each of such covenants and
agreements is separate, distinct and severable, not only from the other of such
covenants and agreements, but also from the remaining provisions of this
Employee Agreement, (ii) the unenforceability of any such covenants or
agreements shall not affect the validity or enforceability of any other such
covenants or agreements or any other provision or provisions of this Employee
Agreement, and (iii) in the event any court of competent jurisdiction or
arbitrator, as applicable, determines, rules or holds that any such covenant or
agreement hereof is overly broad or against the public policy of the state, then
said court or arbitrator, as the case may be, is specifically authorized to
reform and narrow said covenant or agreement to the extent necessary to make
said reformed and narrowed covenant or agreement valid and enforceable to the
maximum enforceable restriction permitted by law.

  










--------------------------------------------------------------------------------







ARTICLE 13

Remedies




It is specifically understood and agreed that (i) any breach of any of the
provisions of Section 10 or 11 of this Employee Agreement is likely to result in
irreparable injury to the Company, (ii) the remedy at law alone will be an
inadequate remedy for such breach, and (iii) in addition to any other remedy it
may have for such breach, the Company shall be entitled to enforce the specific
performance of this Employee Agreement by Employee and to seek both temporary
and permanent injunctive relief (to the extent permitted by law) without the
necessity of proving actual damages.  Notwithstanding any other provision of
this Employee Agreement to the contrary, any and all obligations of the Company
to pay any compensation to Employee for any reason shall cease and terminate
upon the breach by Employee of any of the obligations of Employee under Sections
10 or 11 of this Employee Agreement.




ARTICLE 14

Existing Restrictive Covenants and Indemnification




Employee represents and warrants that (i) Employee is not a party to or subject
to any outstanding contract, agreement or order whereby Employee is prohibited
from entering into this Employee Agreement, or any outstanding restrictive
covenant or noncompetition agreement which would interfere with or prevent
Employee’s employment hereunder as contemplated by this Employee Agreement; (ii)
Employee has performed any and all duties or obligations that he may have under
any contract or agreement with a former Employer or other party, including,
without limitation, the return of all confidential materials; and (iii) Employee
is currently not in possession of any confidential materials or property
belonging to any such former Employer or other party.  Employee acknowledges and
agrees that he shall advise the Company in the event that his duties with the
Company should be changed or enlarged in such a manner as to conflict with any
such prior contract, agreement, order or restrictive covenant.  Without
limitation on any other rights or remedies available to the Company with respect
to Employee’s breach of his obligations hereunder, Employee shall defend,
indemnify and hold the Company, the Affiliates, and each of their respective
shareholders, officers, directors, employees, counsel, agents, affiliates and
assigns (collectively, the “Company Indemnities”) harmless from and against any
and all direct or indirect demands, claims, payments, obligations, recoveries,
deficiencies, fines, penalties, assessments, actions, causes of action, suits,
losses, diminution in the value of assets of the Company, compensatory,
punitive, exemplary or consequential damages (including, without limitation,
lost income and profits and interruptions of business), liabilities, costs,
expenses, and interest on any amount payable to a third party as a result of the
foregoing, whether accrued, absolute, contingent, known, unknown or otherwise
asserted against, imposed upon or incurred by Company Indemnities, or any of
them, by reason of or resulting from, arising out of, based upon or otherwise in
respect of (1) any conflict between Employee’s employment hereunder and any
prior employment, duty, contract, express or implied agreement, order or
restrictive covenant, or (2) any misrepresentation by Employee hereunder as to
any facts which are the subject matter of any conflict or violation of any prior
contract, agreement, order or restrictive covenant on the part of Employee.
















--------------------------------------------------------------------------------







ARTICLE 15

Notice to Future Employers




If Employee’s employment hereunder terminates for any reason, (i) Employee
shall, during the one (1) year period after the effective date of such
termination, inform any subsequent employers, business partners or colleagues of
the existence and provisions of Sections 11.1 and 11.2 of this Employee
Agreement and, if requested, provide a copy of such Sections of this Employee
Agreement to any such employer, business partner or colleague; and the Company
may, at any time, notify any future employer, business partner or colleague of
Employee of the existence and provisions of Sections 11.1 and 11.2 of this
Employee Agreement.




ARTICLE 16

Notices




Any notice given under this Employee Agreement to either party shall be made in
writing.  Notices shall be deemed given when delivered by hand, document
delivery service, or when mailed by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the party at the address set forth
below.




Employee address:




Edward Lawton

34 Tidewater Farm Rd

Greenland, NH 03840




Company address:




Mr. Jonathan M. Strimling

SMTP, Inc.

100 Innovative Way

Nashua, NH 03062




with a copy to:




David M. Bovi, Esq.

319 Clematis Street, Suite 700

West Palm Beach, Florida 33401




Each party may designate a different address for receiving notices by giving
written notice of the different address to the other party. The written notice
of the different address will be deemed given when it is received by the other
party.




























--------------------------------------------------------------------------------







ARTICLE 17

Binding Agreement




17.1. Company’s Successors.  The rights and obligations of the Company under
this Employee Agreement shall inure to the benefit of and shall be binding upon
the successors and assigns of the Company.




17.2. Employee’s Successors.  This Employee Agreement shall inure to the benefit
and be enforceable by Employee’s personal representatives, legatees, and heirs.
If Employee dies while amounts are still owed, such amounts shall be paid to
Employee’s legatees or, if no such person or persons have been designated, to
Employee’s estate.




ARTICLE 18

Waivers




The waiver by either party of a breach of any provision of this Employee
Agreement shall not operate or be construed as a waiver of any subsequent
breach.




ARTICLE 19

Entire Agreement




19.1. No Other Agreements.  This instrument contains the entire agreement of the
parties pertaining to the employment of Employee by the Company.  The parties
have not made any agreements or representations, oral or otherwise, express or
implied, pertaining to the employment of Employee by the Company other than
those specifically included in this Employee Agreement.




19.2. Prior Agreements. This Employee Agreement supersedes any prior employee
agreements pertaining to or connected with or arising in any manner out of the
employment of Employee by the Company. All such agreements are terminated and
are of no force or effect whatsoever.




ARTICLE 20

Amendment of Agreement




No change or modification of this Employee Agreement shall be valid unless it is
in writing and signed by the party against whom the change or modification is
sought to be enforced. No change or modification by the Company shall be
effective unless it is approved by the Company’s Board of Directors and signed
by an officer specifically authorized to sign such documents.














--------------------------------------------------------------------------------










ARTICLE 21

Severability of Provisions




If any provision of this Employee Agreement is invalidated or held
unenforceable, the invalidity or unenforceability of that provision or
provisions shall not affect the validity or enforceability of any other
provision of this Employee Agreement.

ARTICLE 22

Assignment of Agreement




Other than as otherwise provided for in this Employee Agreement, so long as
Employee is an Employee pursuant to this Employee Agreement, the Company shall
not assign this Employee Agreement without Employee’s prior written consent,
which consent shall not be unreasonably withheld. Employee may not assign this
Employee Agreement.




ARTICLE 23

Governing Law and Venue




 This Agreement shall be deemed to have been entered into by all parties within
the State of Delaware and all questions regarding the validity and
interpretation of this Employee Agreement shall be governed by and construed and
enforced in all respects in accordance with the laws of the State of Delaware as
applied to contracts made and to be performed entirely within the State of
Delaware without regard to choice of law provisions.  




ARTICLE 24

Arbitration of Disputes




If a dispute arises out of or relates to this Employee Agreement, or the breach
thereof, and if the dispute cannot be settled through negotiation, the parties
agree first to try in good faith to settle the dispute by mediation administered
by the American Arbitration Association under its Employment Mediation Rules
before resorting to arbitration, litigation or some other dispute resolution
procedure.














--------------------------------------------------------------------------------










ARTICLE 25

Acknowledgment




Employee acknowledges that he has had the benefit of independent professional
counsel with respect to this Agreement and that the Employee is not relying upon
the Company, the Company’s attorneys or any person on behalf of or retained by
the Company for any advice or counsel with respect to this Agreement.  




IN WITNESS, the parties have executed this Employee Agreement in duplicate on
the date and year first above written.




 

 

Employee,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/Edward Lawton

Witness

 

 

 

 

 

 

 

 

 

SMTP, Inc.,

 

 

 

 

 

 

By:

/s/Jonathan M. Strimling

Witness

 

 

Jonathan M. Strimling, CEO
















       










--------------------------------------------------------------------------------







Appendix A




Duties of Employee




Employee, as the Company’s Chief Financial Officer shall be responsible for:




A.

The Company’s financial reporting and all other finance functions across the
parent company, SMTP, Inc. and all subsidiaries.




B.

Such other powers and duties as may be prescribed by the Chief Executive Officer
that is reasonably agreed upon by Employee.





























--------------------------------------------------------------------------------







Appendix B




Other Compensation







Bonus




Employee will be provided an annual bonus payable as follows:




2.0% of the year-on-year growth in EBITDA of the company

 

Where for the purposes of this calculation:




·

Acquisition related charges in either year will be ignored




The above bonus will be paid out annually following the filing of the company’s
10-K.




Employee will be provided a one-time guaranteed bonus of $10,000 following the
timely filing of the 2014 10-K.




















--------------------------------------------------------------------------------










I.

Option Grant:




Options: 50,000   




Exercise Price: $6.29  per share, which equals the fair market value on the
Grant Date




Grant Date: 8/14/2014




Expiration Date: 8/13/2024




Vesting Schedule: The options vest over a period of four (4) years as follows:
25% of the option shares vest on the first anniversary of the date of the grant
of the option and the remaining 75% of the option shares vest on an equal
monthly basis thereafter. The option grant shall be made pursuant to the
Company’s 2010 Employee Stock Plan and subject to the terms of the Employee
Stock Plan’s standard non-statutory stock option agreement.


























